                 Case 3:20-mj-70695-MAG Document 1 Filed 06/02/20 Page 1 of 27
                                                                                                            Jun 02 2020
                                   &5,0,1$/'87<&29(56+((7                                             
                                                                                                       
                            )RU1RUWKHUQ'LVWULFWRI&DOLIRUQLD0DJLVWUDWH-XGJHV                     
                                                                                                            


                                              Scott Wilson
7DUJHW 'HI1DPH3KRQH1R$GGUHVVHWF BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
       Ryu                       05/27/2020
-XGJHBBBBBBBBBBBBBBBBBB'DWHBBBBBBBBBBBB7LPH'URSSHG2IIBBBBBBBB$030
7\SHDQG1XPEHURI'RFXPHQW V                             3-20-70695 MAG
   ‫܆‬
     ✔
                               1 
        $UUHVW:DUUDQW V  BBBBBB                           տ6HDUFK:DUUDQW V  BBBBBB 

   տ     6HDUFK:DUUDQW([WHQVLRQ V  BBBBBB            տ3HQ5HJLVWHU V 7UDS 7UDFH V  BBBBBB 

   տ     3HQ5HJLVWHU7UDS 7UDFH([WHQVLRQ V  BBBBBB  ‫܆‬6WRUHG&RPPXQLFDWLRQV$FW7ROO5HFRUG V  BBBBBB 

   տ     1RQ'LVFORVXUH2UGHU V  BBBBBB                ‫܆‬3ROHFDPHUD V  BBBBBB 

   տ                                          Complaint
            6XPPRQV HV  BBBBBB ‫܆‬2WKHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                        ✔
                                                                                                       1
                                                                                                    BBBBBB
          
                                                                                                     

&RPSOHWHDOODSSOLFDEOHLQIRUPDWLRQFKHFNER[IRUZKRZLOOSLFNXSFRPSOHWHGGRFXPHQW
If documents will be picked up by different people, please use separate cover sheets. 

             Benjamin Kingsley
 ‫ ܆‬$86$ BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB 

                                        (415) 436-6937                    (415) 305-1885 
                2IILFH7HOHSKRQH1XPEHUBBBBBBBBBBBBBBBB0RELOH1XPEHUBBBBBBBBBBBBBBBBB

               'XW\$86$1DPH1XPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB 
                Include if AUSA assigned to case is not available today.
               Steven Coffin
 ‫ ܆‬$JHQW BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB 

                                                                          (415) 850-6104 
                2IILFH7HOHSKRQH1XPEHUBBBBBBBBBBBBBBBB0RELOH1XPEHUBBBBBBBBBBBBBBBBB

        ✔               Kathy Tat - Legal Assistant
 ‫ ܆‬3DUDOHJDO2WKHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB 

                                 (415) 436-6999
                7HOHSKRQH1XPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB  




'DWHDQGWLPHDUUHVWRUVHDUFKLVSODQQHGLIDSSOLFDEOHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
:KHQGRFXPHQWLVQHHGHG
Please do not write “ASAP.” Provide specific deadline and explanation, or write “not urgent.”
  Not Urgent
 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB 

,V6($/,1*UHTXHVWHG" BBBBBBBB
                        YES                                                     No
                                    ,VWKLVD'(/$<('127,&(ZDUUDQW"BBBBBBBB
,VWKLVD5(68%0,66,21"BBBBBBBB)RUUHVXEPLVVLRQVSUHYLRXVMXGJH¶VLQLWLDOVBBBBBBBB
                        No



-XGJH¶V5HPDUNV                                                    (preparer should not write in this area)
‫&܆‬RQWDFWDIILDQWWRFRPHLQ_‫܆‬6LJQHGFDOOWRSLFNXS_‫'܆‬HQLHG_‫܆‬2WKHU

                                                                  'DWH7LPHRXWBBBBBBBBBBBBB$030
                     Case 3:20-mj-70695-MAG Document 1 Filed 06/02/20 Page 2 of 27
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Northern District
                                                   __________  DistrictofofCalifornia
                                                                            __________

                  United States of America                          )
                             v.                                     )
                                                                    )      Case No.
                       Scott A. Wilson                              )
                                                                    )
                                                                    )
                                                                    )
                          Defendant(s)


                                                   CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                 December 5, 2015                in the county of              Alameda             in the
     Northern          District of          California          , the defendant(s) violated:

            Code Section                                                      Offense Description
18 U.S.C. §§ 1341, 2                              Mail Fraud and Aiding and Abetting

18 U.S.C. § 981(a)(1)(C),                         Forfeiture
28 U.S.C. § 2461(c)




         This criminal complaint is based on these facts:

See Affidavit and Attachments.




         ✔ Continued on the attached sheet.
         u

                                                                                                        /s/
                                                                                               Complainant’s signature

                                                                                       FBI Special Agent Steven C. Coffin
                                                                                                Printed name and title
           over the telephone per Rule 4.1
Sworn to before me and signed in my presence.


Date:        May 27, 2020
                                                                                                  Judge’s signature
                        San Francisco,                                       Thomas S. Hixson
City and state:               XXXXXX
                                Oakland, California                              Donna M. Ryu, U.S. Magistrate Judge
                                                                                 XXXXXXXX
                                                                                                Printed name and title



        Print                        Save As...                  Attach                                                  Reset
           Case 3:20-mj-70695-MAG Document 1 Filed 06/02/20 Page 3 of 27




        AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT FOR VIOLATIONS OF
             18 U.S.C. § 1341, 18 U.S.C. § 981(a)(1)(C), AND 28 U.S.C. § 2461(c)

I, STEVEN C. COFFIN, being duly sworn, state as follows:

I.       INTRODUCTION

      1. This Affidavit is submitted in support of a Criminal Complaint against Scott A. Wilson

(“WILSON”) for violating 18 U.S.C. § 1341 (mail fraud), as well as 18 U.S.C. § 981(a)(1)(C)

and 28 U.S.C. § 2461(c) (forfeiture). The victim of the fraud was WILSON’s employer,

Operating Engineers Local Union No. 3 (“OE3”), which is headquartered in Alameda,

California, in the Northern District of California.

      2. Specifically, as set forth below, between November 2011 and September 2017, WILSON

schemed to defraud OE3 by misusing his position of trust to have OE3 make payments to a

company secretly owned by WILSON, and to companies owned by WILSON’s friends and

relatives who then kicked back funds to him. In total, WILSON fraudulently directed

approximately $4.5 million to these companies. Of that amount, approximately $2.5 million was

kicked back to him in various ways.

II.      AGENT BACKGROUND

      3. I am a Special Agent with the Federal Bureau of Investigation (“FBI”) and have been so

employed since June 21, 1998. For most of that time, I have investigated financial crimes based

out of the FBI’s San Francisco Field Office. In this capacity, I have received advanced training

from the FBI and have investigated a wide variety of fraudulent schemes.

      4. Before joining the FBI, I served over four years as an officer in the United States Air

Force. I was a Judge Advocate (military lawyer) and acted, at different times, as a prosecutor

and a defense attorney. I have a Juris Doctorate from the University of Virginia.

      5. In this investigation, the FBI has worked with agents from the United States Department


                                                   1
            Case 3:20-mj-70695-MAG Document 1 Filed 06/02/20 Page 4 of 27




of Labor (“DOL”). These agents represent DOL’s Office of Inspector General (“OIG”) and

Office of Labor Management Standards (“OLMS”). A forensic accountant with the FBI has also

assisted with the investigation.

       6. The facts set forth in this affidavit are based on my personal knowledge, training and

experience, knowledge obtained during my participation in this investigation and from other

agents, analysts and witnesses and from my review of documents, databases and computer

records.

       7. Unless otherwise noted, wherever in this Affidavit I recount a statement, including

written statements made by another person, that statement is recounted in substance and in

relevant part.

       8. This affidavit is intended to show merely that there is sufficient probable cause for the

requested warrant and does not set forth all of my knowledge about this matter.

III.      FACTUAL BACKGROUND

       9. OE3 is one of the largest construction trades local unions in the United States,

representing over 35,000 workers across California, Hawaii, Nevada, and Utah. Its members

include heavy machine operators, mechanics, surveyors, police officers, highway maintenance

operators, and other private and public employees. The headquarters of OE3 is located in

Alameda, California.

       10. OE3’s policies prohibit nepotism. The relevant policy stated, “Directors [such as

WILSON] . . . may not hire or appoint any individual who is a near relative of any current

employee of Local Union No. 3 . . . nor contract for services from any near relative.” The policy

defined “near relative” to include spouses, children, and other close relatives of the union

employee. This policy was in effect during the entirety of the scheme.



                                                    2
           Case 3:20-mj-70695-MAG Document 1 Filed 06/02/20 Page 5 of 27




      11. In 2002, OE3 hired WILSON as a member of its Information Technology (“IT”) staff. In

August 2011, OE3 promoted WILSON to be IT Director. In that role, WILSON was entrusted

with authority to purchase goods and services for the IT department, including computer

equipment, software, and consulting services.

      12. In November 2011, WILSON formed Office Solution Technologies, LLC (“OST”) under

the laws of Wyoming. In April 2014, WILSON filed a Statement of Information for OST with

the California Secretary of State. WILSON signed the document and listed himself as the lone

Manager of the company.

      13. A long-time friend of WILSON resides in South Carolina. This cooperating witness

(“CW-1”) incorporated RAMY Enterprises, LLC (“RAMY”) in North Carolina in July 2013.

CW-1 created RAMY at WILSON’s direction.

      14. A relative of WILSON resides in San Jose, California. This cooperating witness (“CW-

2) began doing business as Technical Solutions in January 2014. CW-2 created Technical

Solutions at WILSON’s direction.

IV.       IMPLEMENTATION OF THE SCHEME

      x   OVERVIEW

      15. In 2012, WILSON, through OST, began invoicing OE3 for goods and services. In

emails between OST and OE3, I have seen WILSON use the alias “John Lasson” when doing

business as OST. Typically, WILSON as IT Director would authorize the purchase of

equipment, and one of his IT staff would contact “Lasson”/WILSON by email and place an order

for the equipment.

      16. I have also reviewed emails and invoices for services and software that were never

provided to OE3. As detailed below, WILSON would authorize an expenditure from OE3, in



                                                 3
         Case 3:20-mj-70695-MAG Document 1 Filed 06/02/20 Page 6 of 27




which OST was to serve as a broker, but the money stayed with OST and no services or software

were provided.

   17. Beginning in 2013, WILSON began to further insulate himself from discovery by using

RAMY and Technical Solutions to interact with the OE3 IT staff. The scope of the business

between OE3 and the two vendors increased to include managing IT projects out-sourced from

OE3’s IT department, at WILSON’s instruction. RAMY and Technical Solutions passed on

payments from OE3 to OST or to WILSON personally.

   18. WILSON managed to conduct his scheme without discovery by independent auditors or

OE3 until 2017. In September 2017, OE3’s Finance staff discovered OST was registered to

WILSON. OE3 fired WILSON. WILSON and his spouse subsequently filed for bankruptcy

protection in the Northern District of Texas where he had purchased a real property with the

proceeds of his wire fraud scheme, and OE3 brought a civil action in the US District Court for

the Northern District of California. In hearings and depositions in the bankruptcy proceedings,

WILSON falsely claimed OST was controlled and operated by unidentified “thugs” who forced

him to cooperate under duress.

   x   OST OPERATIONS

   19. I have reviewed online records of the Wyoming Secretary of State showing OST was

incorporated on November 23, 2011. I am aware from experience that businesses formed in

Wyoming do not list their owners/managers, but only their registered agents. In this case, the

online records show the registered agent was Corporate Agents, Inc., which is a Wyoming-based

company providing incorporation services.

   20. I subsequently reviewed records provided by Corporate Agents, Inc., for OST. Their

records showed that WILSON hired them to file incorporation documents for OST in Wyoming.



                                                4
         Case 3:20-mj-70695-MAG Document 1 Filed 06/02/20 Page 7 of 27




Furthermore, their records showed WILSON instructed them to forward any incoming OST mail

to WILSON’s home address – then in Tracy, California.

   21. California law requires out-of-state companies doing business in California to register

with the Secretary of State. WILSON filed a Statement of Information for OST on April 22,

2014. On the form, which WILSON signed, he listed himself as the sole manager of the

company. He listed one of his subordinates at OE3 on the document as OST’s agent for service

of process.

   22. OE3 provided records of its transactions with OST. Their accounting files showed an

internal “Requestor” for each payment of an OST invoice. The listed “Requestor” was

WILSON, as IT Director, for every transaction I reviewed. I have also reviewed emails from

OE3’s internal network in which WILSON instructed his subordinates to process invoices from

OST.

   23. An internal OE3 email also showed WILSON informing one of his staff that OST could

be contacted using the email address ostmain@gmail.com. OE3 provided me with an email,

apparently forwarded by WILSON to his OE3 email address, in which WILSON used the

ostmain@gmail.com address as his own and linked it to his physical home address.

   24. The union’s accounting records showed OE3 typically paid by check mailed to OST’s

Wyoming address. According to bank records reviewed by the FBI forensic accountant, OE3’s

funds were deposited into a Wells Fargo bank account opened and controlled by WILSON.

   25. I have reviewed records for certain OE3-OST transactions, including billing invoices

from OST to OE3 for these transactions. The invoices describe the work that OST was supposed

to do for OE3. These transactions involved payments from OE3 to OST. According to the

invoices and other records, these payments were purportedly for OST to procure mainframe



                                               5
          Case 3:20-mj-70695-MAG Document 1 Filed 06/02/20 Page 8 of 27




services from Unisys, to buy anti-virus software from Microsoft, Inc. (“Microsoft”), to obtain

virtual machine software from VMware, Inc. (“VMware”), and to hire OST itself for consulting

work related to testing servers. As described below, in each case, WILSON defrauded his

employer by failing to deliver what OE3 purchased.

   26. I reviewed records provided by Unisys Corporation (“Unisys”), Microsoft, Inc., and

VMware, Inc. None of these companies had any record of receiving funds from OST on behalf

of OE3.

   27. On April 29, 2019, I interviewed an individual identified by the initials “D.H.”. D.H. has

been employed as a network engineer at OE3 for over twelve years, and was hired by and

worked under WILSON. When D.H. needed new equipment, he would make a request to

WILSON, who would respond with statements such as “let me call my guy.” The equipment

provided by WILSON’s purported vendor was often second-hand and outdated, which irked the

staff. D.H. also discussed the transactions noted above. He told me:

           a. OE3 never installed or used anti-virus software from Microsoft. OE3 used a

               different anti-virus software vendor.

           b. The invoice for OST consulting work indicated it was for testing OE3’s server as

               part of disaster planning. The disaster plan “fire drill” test never happened.

           c. D.H. noted the VMware invoices were for the purchase of its version 5 software.

               D.H. and others on the IT staff asked WILSON for this version 5 program.

               WILSON told them it was “not in the budget” and required his staff to use a

               limited free version. It appears from the invoices that WILSON nonetheless

               authorized payment to OST for this exact software, which was never delivered.

   28. Based on the information above, there is probable cause to believe that WILSON



                                                 6
         Case 3:20-mj-70695-MAG Document 1 Filed 06/02/20 Page 9 of 27




secretly owned and operated OST, and he used the shell company and his position of trust to

defraud his employer by charging it, via OST, for goods and services never delivered. There is

also probable cause to believe that WILSON used the proceeds of this fraud to purchase a real

property in Texas for the benefit of himself and his family, namely, the real property commonly

known as 2214 Lakeview Landing, Corsicana, Texas 75109, APN T00770805290000000.

   29. By mid-2013, WILSON ended direct billing of OE3 by OST. The scheme merely

evolved, however, with using new vendors to step in between OE3 and OST. As described

below, the new vendors – created at WILSON’s urging by CW-1 and CW-2 – would continue to

pay OST.

   30. According to OE3’s billing records, OE3 directly paid OST just over $170,000 in 2012-

2013. In comparison, between October 2013 and September 2017, RAMY and Technical

Solutions paid over $1,563,000 to OST at WILSON’s direction.

   x   RAMY OPERATIONS

   31. Through review of online state records, I found RAMY was incorporated in North

Carolina on July 18, 2013. RAMY was re-registered on July 12, 2016 in South Carolina. The

incorporation documents for both iterations of RAMY listed the registered agent as CW-1.

   32. The FBI forensic accountant reviewed the bank statements for RAMY and informed me

that RAMY received $1,599,247 from OE3 from 2013 to 2018. The vast majority of RAMY’s

income was attributed to checks from OE3.

   33. The FBI forensic accountant found RAMY transferred the majority of the proceeds to

OST – approximately $978,000. Most of the remaining funds also enriched WILSON and his

family in other ways. Specifically, checks totaling $414,779 were issued from RAMY directly

to WILSON’s spouse and children. CW-1 transferred approximately $58,000 to his personal



                                               7
        Case 3:20-mj-70695-MAG Document 1 Filed 06/02/20 Page 10 of 27




bank account, and most of the remaining funds were used to pay taxes.

   34. I participated in the interview of CW-1 on April 9, 2019, pursuant to a proffer agreement.

Based on the information provided by CW-1, I believe WILSON misled his friend and

encouraged him to become an unwitting participant in WILSON’s scheme.

   35. CW-1 stated that he is currently an employee of a large national bank and resides in

South Carolina. He has been a good friend of WILSON since they attended high school

together. In late 2012, while they were watching a game, WILSON brought up the idea of CW-1

making money as a vendor for OE3. In early 2013, WILSON raised the topic again, saying

WILSON needed to find a middleman between OE3 and OST. WILSON explained OST was a

reliable parts supplier, but WILSON claimed that OST was seen as politically hostile to unions

so OE3 could not continue to directly do business with them. WILSON acted as if OST was a

third-party company and never divulged to CW-1 his control of OST.

   36. WILSON proposed CW-1 become a vendor and sell OST’s equipment to OE3 at a mark-

up. WILSON said he was recruiting others to also become middlemen between OE3 and OST.

CW-1 asked if he could speak to the others, but WILSON declined to give their names to CW-1,

claiming that they would be jealous if they knew they would have to share business with CW-1.

   37. WILSON requested CW-1 set up an email account at Protonmail (“Proton”). WILSON

had a Proton account – must1989@protonmail.com – and told CW-1 that their correspondence

would be encrypted if they both used the system. WILSON said it would be best to have the

added secrecy because it would be bad if OE3 learned that they were still doing business with

OST.

   38. I am aware from training and experience that Proton is an encrypted email service.

According to Proton’s website, its servers are located in Switzerland, which has “strict […]



                                                8
         Case 3:20-mj-70695-MAG Document 1 Filed 06/02/20 Page 11 of 27




privacy laws.”

   39. CW-1 said he created RAMY and began doing business as a broker between OE3 and

OST. He described the process for providing equipment to OE3. A request would come from

OE3’s IT department. CW-1 would contact WILSON, who would instruct CW-1 how much of a

mark-up RAMY should charge to OE3. CW-1 would send an estimate to OE3’s IT department,

which would issue a purchase order. OST would email an invoice using ostmain@gmail.com to

CW-1, who would apply the mark-up and then issue an invoice from RAMY to OE3. When paid

by OE3, CW-1 would mail a check to OST’s Wyoming address.

   40. Other than sending checks, CW-1 told me WILSON handled almost all other

communications with OST. WILSON said he would take care of telling OST what equipment

was needed. CW-1 never saw the equipment purchased by OE3, and he had no way to track

what was delivered.

   41. CW-1 said he directly corresponded with OST by email at ostmain@gmail.com. CW-1

believed that OST’s representative was “John Lasson.” CW-1 tried to call him once, but his call

went to voicemail. “Lasson” responded by email. “Lasson” typically emailed CW-1 when

RAMY was slow in passing along payments from OE3 to OST. CW-1 said he did not know

“Lasson” was an alias for WILSON or that his friend was the sender of emails from

ostmain@gmail.com.

   42. When emails from “Lasson” failed to make CW-1 move faster in paying OST, WILSON

openly hassled CW-1. For instance, in an email from WILSON, dated June 13, 2017, WILSON

wrote (in part):

            “[CW-1], I contacted them (OST), attempting to defend you, and refute the
            number of payments not made . . . if I loose [sic] this vendor a big problem
            will emerge that could directly effect [sic] my employment status because we
            are in the middle of some projects and I may not be able to get the equipment I

                                                9
        Case 3:20-mj-70695-MAG Document 1 Filed 06/02/20 Page 12 of 27




            need in time, so I need you to pay them for the overdue invoices . . .”

   43. In the interview, agents asked CW-1 about the payments from RAMY to WILSON’s

family. He said they were linked to a scanning project for OE3. WILSON told CW-1 that OE3

needed to migrate to digital records, and this would require individuals to do scanning work.

WILSON wanted his spouse, his daughters, and some friends to do the scanning, but he said

OE3 had an “anti-nepotism” policy that made it impossible to directly hire his family. To evade

the anti-nepotism policy, WILSON asked CW-1 to hire his family, and they would do the

scanning and then bill for their labor through RAMY. CW-1 agreed.

   44. I am aware from review of OE3’s nepotism policy – as noted above – that WILSON was

not allowed to use his spouse and children as contractors for OE3.

   45. One of the employees of OE3 I interviewed was a former member of WILSON’s staff

with the initials F.D. F.D. told me the IT department was struggling to digitize old paper

records. F.D. performed an audit of a small portion of the scanned documents and discovered

many problems. F.D. offered to perform a more thorough audit, but WILSON said he wanted to

hire an outside contractor for the scanning project. WILSON later told F.D. he had found a

contractor in Sacramento for the work. F.D. offered to train the contractor, but WILSON said he

would handle it. WILSON never indicated his spouse and children, who lived with him in

Tracy, California, were performing the work.

   46. Like the OST transactions, CW-1 said nearly all of his communications about the

scanning project were with WILSON. He would receive emails telling him how many hours had

been worked. When WILSON’s daughters’ time sheets to RAMY repeatedly showed them

working 60 hours a week while they were in school, CW-1 expressed concern to WILSON.

WILSON admitted they were not working 60 hours a week during the school year, but he said



                                                10
        Case 3:20-mj-70695-MAG Document 1 Filed 06/02/20 Page 13 of 27




they had worked more than 60 hours a week during the summer. As no one from OE3

complained about their work product, CW-1 assumed the union was satisfied. When RAMY

received payments related to the scanning project, CW-1 mailed checks to WILSON’s family

members.

   47. CW-1 told me he called WILSON after learning of WILSON’s firing by OE3. WILSON

said he had been fired because the union had discovered that he continued to do business with

OST. WILSON cautioned CW-1 against telling anyone that WILSON had a role in setting

RAMY’s prices.

   48. After CW-1 discovered he (along with WILSON) was named as a defendant in OE3’s

civil action, he spoke with WILSON again. CW-1 suggested WILSON ask “John Lasson” and

OST to come to their defense, as the lawsuit alleged “Lasson” was an alias of WILSON.

WILSON said he did not think OST would help him. CW-1 and WILSON have not spoken

since then.

   49. OE3 provided me with its internal records for paying RAMY. Like the earlier

transactions with OST, the RAMY deals showed WILSON as IT Director requested the

payments to the vendor. Some of the transactions showed WILSON was also an approver of

paying RAMY’s invoices.

   50. The records from OE3 showed continued billing for services that were never delivered.

Like OST in 2012–2013, RAMY billed OE3 for anti-virus software from vendor Microsoft and

virtual machine programming from vendor VMware that was never delivered. Like OST,

RAMY billed OE3 for consulting work that CW-1 never provided.

   x   TECHNICAL SOLUTIONS OPERATIONS

   51. Although I reviewed state records online, I was not able to find evidence of



                                               11
        Case 3:20-mj-70695-MAG Document 1 Filed 06/02/20 Page 14 of 27




incorporation for Technical Solutions, however, Santa Clara County records show CW-2

registered Technical Solutions as a fictitious business name on January 14, 2014.

   52. The FBI forensic accountant reviewed the bank statements for Technical Solutions and

informed me the company received approximately $2,950,000 from OE3 from 2014 through

2017. Substantially all of Technical Solution’s income was attributed to checks from OE3.

   53. The FBI forensic accountant tracked Technical Solutions’ outflow. He created categories

for the four largest expenditures. They were:

           a. Payments to IT contractors to upgrade OE3’s systems. These checks totaled

              approximately $913,000.

           b. Withdrawals of cash. The amount of currency withdrawn by CW-2 was around

              $726,000.

           c. Payment of taxes. Technical Solutions paid over $708,000 in income tax.

           d. Checks to OST. CW-2 paid over $586,000 to OST.

   54. I participated in the interview of CW-2 on January 8, 2019, pursuant to a proffer

agreement. Based on the information provided by CW-2, I believe WILSON also hid key

elements of the scheme from his relative, CW-2. On the other hand, as will be seen below, CW-

2 admitted knowing WILSON was misusing his position of trust, and CW-2 engaged in paying

kickbacks to WILSON as part of the scheme.

   55. CW-2 resides in Santa Clara County, California, and until recently performed logistics

work for a tech company. Sometime in 2013, WILSON proposed CW-2 become a vendor for

OE3. WILSON said his favorite parts supplier – OST – was viewed in the union as doing too

much business with OE3. CW-2 told me WILSON proposed CW-2 act as a reseller of parts

provided by OST.



                                                12
         Case 3:20-mj-70695-MAG Document 1 Filed 06/02/20 Page 15 of 27




   56. According to CW-2, WILSON said his point of contact at OST would be “John Lasson.”

“Lasson” communicated with CW-2 by email at ostmain@gmail.com, but never in person or by

phone.

   57. As described by CW-2, the procedures for Technical Solutions were the same as the

procedures described by CW-1 for RAMY. WILSON would tell CW-2 how much CW-2 should

mark-up the price as a reseller of equipment provided by OST. CW-2 never saw the equipment,

nor did he know whether OE3 received it. For equipment sales, CW-2 stated that Technical

Solutions only role was to act as a middleman in the billing process.

   58. During the interview with agents, CW-2 stated that WILSON communicated with him in

phone calls, text messages, and Proton email accounts. At WILSON’s request, CW-2 created

and used a Proton email account so their correspondence would be encrypted. WILSON used

the system to tell CW-2 how much of a mark-up should be used for items billed to OE3.

   59. CW-2 noticed that the prices charged by OST were sometimes higher than market price.

CW-2 proposed to WILSON that CW-2 shop around for a cheaper provider of equipment.

WILSON discouraged this idea.

   60. Aside from being a broker between OE3 and OST, WILSON also wanted CW-2 to serve

as a recruiter and paymaster for contractors hired to perform actual work on an IT project at

OE3. As understood by CW-2, WILSON needed contractors to help with upgrading the IT

infrastructure. WILSON wanted CW-2 to send resumés to WILSON. CW-2 did not participate

in interviewing prospects. When a contractor was hired by OE3, CW-2 would bill OE3 for their

hours worked, be paid by OE3, and then pass the payments to the contractors. Over the span of

several years, CW-2 recruited eight contractors for OE3.

   61. When CW-2 submitted his first invoice to OE3 on behalf of the contractors, WILSON



                                                13
         Case 3:20-mj-70695-MAG Document 1 Filed 06/02/20 Page 16 of 27




called him and told him to modify it. WILSON directed CW-2 to make every invoice for

$40,000, even though the actual amount owed for the hours worked by the contractors was much

less.

    62. The inflation of the invoice for the contractors generated significant profit for Technical

Solutions. Around the time CW-2 submitted his second $40,000 invoice, WILSON contacted

him again. WILSON said he wanted 50% of the pre-tax profit from Technical Solutions.

WILSON described it to CW-2 as a “kickback.”

    63. CW-2 told me he was unaware that the funds he passed to OST were going to WILSON,

or that WILSON owned and controlled OST and used “John Lasson” as an alias. CW-2

acknowledged, however, that he understood he was participating in an illegal scheme when he

agreed to pass “kickbacks” to WILSON.

    64. CW-2 described how WILSON wanted to be paid. CW-2 withdrew large amounts of

cash from his Technical Solutions’ bank account. He wrapped the cash in the shape of bricks

and put the cash in silver bags. He would then meet WILSON at restaurants in between

Alameda and San Jose. During their meetings, CW-2 would slide the bag of wrapped cash to

WILSON. Hundreds of thousands of dollars withdrawn from CW-2’s business account were

passed to WILSON in this manner.

    65. Like CW-1, CW-2 also paid WILSON’s spouse and daughters for work they supposedly

did in a scanning project. CW-2 doubted they were doing legitimate work. On one occasion,

CW-2 spoke with one of WILSON’s daughters about a check he had sent to her for the project.

When WILSON’s daughter seemed to have no knowledge about the check, CW-2 suspected

WILSON was simply taking the payments himself.

    x   FAKE CONTRACT AND DISCOVERY OF THE SCHEME



                                                 14
         Case 3:20-mj-70695-MAG Document 1 Filed 06/02/20 Page 17 of 27




    66. I participated in the interview of OE3 Finance Director with initials A.R. A.R. told me

OE3’s outside auditor flagged the money paid to Technical Solutions during an audit. Among its

concerns was the lack of a contract between OE3 and Technical Solutions. A.R. told me that

WILSON suddenly produced a contract and said it had been lost in his office. According to

A.R., this probably delayed the discovery of WILSON’s scheme by approximately six months.

    67. According to CW-2, WILSON used Proton email to ask CW-2 to sign and backdate a

contract between Technical Solutions and OE3. I have compared the backdated contract emailed

between WILSON and CW-2. It appears to be the same as the one WILSON claimed he had lost

in his office.

    68. A.R. told me she eventually learned of WILSON’s link to OST, which led to the end of

the scheme. Specifically, she heard WILSON had built a home in Texas, which violated union

rules since the IT Director had no authority to telework. A.R. conducted an internet search of

WILSON’s home of record in Tracy, California and found out that WILSON had sold it. She

also noticed that the company OST was affiliated with WILSON’s former Tracy address. A.R.

recalled OST had been a vendor of OE3. This finding led to an internal investigation and the

firing of WILSON and other members of his IT staff. It also led to OE3 cutting its ties to

RAMY and Technical Solutions.

    69. A.R. told me OE3 typically mails checks to vendors using the United States Postal

Service. In unusual circumstances when a check needs to be rushed, OE3 sometimes sends

checks via United Parcel Service.

    70. In June 2015, WILSON purchased the land where he would build his waterfront house in

Texas, which is the real property commonly known as 2214 Lakeview Landing, Corsicana,

Texas 75109. He bought the lot using a single wire in the amount of $266,805.41 drawn from



                                               15
        Case 3:20-mj-70695-MAG Document 1 Filed 06/02/20 Page 18 of 27




his Wells Fargo Bank OST account. Beginning in June 2016 through October 2017, WILSON

paid for the construction of the house using funds from multiple sources, including "kickback"

cash provided by CW-2 (as noted above), his OST account containing proceeds of the fraud, and

other personal bank accounts containing proceeds co-mingled with funds from other sources.

   71. Photos of property at 2214 Lakeview Landing, including views from the front of the

house and the approach from the lake, are reproduced below.




                                               16
        Case 3:20-mj-70695-MAG Document 1 Filed 06/02/20 Page 19 of 27




    V. SUBSEQUENT STATEMENTS BY WILSON TO CONCEAL THE SCHEME

   72. On August 15, 2018, OE3 filed a civil complaint against WILSON, his spouse, CW-1,

CW-2, OST, RAMY, Technical Solutions, and former members of WILSON’s IT staff. The

action makes civil fraud allegations against the defendants. OE3 seeks damages of

approximately $4.5 million. The action was filed in the Northern District of California (Oakland

Division), and is being heard by Senior District Court Judge Saundra Brown Armstrong, case

number 18-cv-04989-SBA.

   73. On November 14, 2018, WILSON and his spouse filed a Chapter 13 bankruptcy petition

in the Northern District of Texas (Dallas Division). The Chapter 13 Trustee assigned to the

matter was Tom Powers.

   74. On August 12, 2019, Trustee Powers made a bankruptcy fraud criminal referral, alleging

that WILSON “made material false statements on [his] Original and Amended Bankruptcy

Schedules and Statement of Financial Affairs, at creditors’ meetings and in a Rule 2004

examination (deposition), in an attempt to conceal ownership of and connections to Office

Solutions, an entity which paid the Wilsons hundreds of thousands of dollars.”

   75. In the bankruptcy proceeding, WILSON laid out a story explaining why he disassociated


                                               17
        Case 3:20-mj-70695-MAG Document 1 Filed 06/02/20 Page 20 of 27




himself from OST. He claimed in two examinations that: a) he was not in control of OST, and b)

he was a victim of extortion amounting to a form of duress by the individuals who actually

controlled OST.

   76. A summary of the relevant statements provided by WILSON, under oath, in direct and

cross-examination, follow:

           a. Around 2011, WILSON claimed that he was walking down a street in San Jose

              and witnessed a bloody assault or murder. One of the “bad individuals”

              threatened him with a gun, looked through WILSON’s wallet to identify him, and

              then warned him not to say anything. WILSON did not file a police report.

           b. In the years since this encounter, WILSON claimed that the unidentified thugs

              occasionally approached him. Examples of the contacts include coercing him into

              their car while he was in a parking lot, coming up to him on a walk near his

              house, chatting with him on a computer, and forcing him off a road while he was

              driving in Texas. They were unidentifiable, except they were men, mostly white,

              and some had accents. The thugs forced him to hand over cash and sports

              memorabilia worth hundreds of thousands of dollars. They also made him do

              things like assemble furniture, which he would leave outside his house for them to

              retrieve.

           c. WILSON claimed that the “thugs” forced him to sign documents and checks for

              OST. On one instance, they kidnapped him and drove him to an industrial area

              over an hour away to sign incorporation or bank documents. He had nothing to

              do with the creation or operation of OST except under duress. The thugs made

              him use OST as a parts supplier for OE3.



                                               18
Case 3:20-mj-70695-MAG Document 1 Filed 06/02/20 Page 21 of 27




  d. WILSON denied using the email address ostmain@gmail.com and claimed that

     he did not use the name “John Lasson” as an alias. WILSON admitted, however,

     that he used a Proton mail address.

  e. While WILSON reported the income for OST in his tax returns, he asserted that

     he did so at the direction of the thugs. Before he filed his taxes electronically,

     WILSON would give the thugs remote control over his computer so they could

     enter the information about OST in his returns.

  f. Although WILSON claimed that the thugs stole hundreds of thousands of dollars

     from him, according to WILSON, they also gave him hundreds of thousands of

     dollars from OST’s bank account. For instance, according to WILSON, they

     transferred funds into his account to help him pay the taxes for OST. Also

     according to WILSON, they gave him a check for $250,000 drawn from the OST

     account, made out to the seller of the lot in Texas where WILSON would build

     his house. Other expenses WILSON claimed were paid by the thugs included

     purchasing a used car for one of WILSON’s daughters, paying credit card debts,

     and paying WILSON’s builder in Texas. According to WILSON, the thugs did

     not explain their generosity, and WILSON did not know why they helped him

     financially after stealing from him.

  g. WILSON claimed that the thugs warned him not to divulge their relationship with

     him, and he said nothing about it to anyone until 2018. WILSON also claimed

     that the thugs threatened to kill WILSON’s spouse and daughters if he was not

     compliant with their demands, though WILSON admitted he did not warn or take

     any action to protect his family, other than by complying with the thugs’



                                       19
        Case 3:20-mj-70695-MAG Document 1 Filed 06/02/20 Page 22 of 27




              demands.

           h. WILSON claimed that the reason that he directed his mother and sister to buy

              computer equipment from OST was because he believed their prices were fair,

              and to curry favor with the thugs.

   77. Based on my training and experience, and my knowledge about this case, I believe that

many of WILSON’s claims and excuses listed above are false and fabricated. WILSON’s

statements in bankruptcy proceedings are logically inconsistent. For example, according to

WILSON, the supposed “thugs” created OST to defraud the union, and then – according to

Wilson – charged fair prices to the union. As a further example, the supposed “thugs” were

diligent about paying WILSON’s and OST’s taxes, and did so by importing numbers into

Wilson’s online tax program. Likewise the “thugs” purportedly stole from WILSON but also

paid for WILSON’s home in Texas, and bought a car for WILSON’s daughter.

   78. Agents investigating this case found additional evidence indicating that WILSON’s

claims are false. For instance, although WILSON denied using ostmain@gmail.com or the alias

“John Lasson,” I have reviewed records provided by AT&T and Google, for Internet Protocol

(“IP”) records that show this claim was false. According to the records, from approximately July

15, 2017 to September 21, 2017 the IP address 104.178.104.185 was used to send at least 60

pieces of correspondence through the ostmain@gmail.com email account, the email account

OST and/or “John Lasson” used to communicate to vendors and OE3 IT staff. According to the

records, IP address 104.178.104.185 has been the stationary IP address used at WILSON’s

residence in Texas since June 22, 2017. Consequently, either WILSON or someone else residing

in his home was sending correspondence using the alias “John Lasson” and doing business as

OST, which WILSON owned. Moreover, financial investigation to date reveals that WILSON



                                               20
        Case 3:20-mj-70695-MAG Document 1 Filed 06/02/20 Page 23 of 27




paid for his home in Texas through the funds he stole from OE3.

   79. Information provided by CW-1 and CW-2, described herein, further undermines

WILSON’s effort to deny engaging in a scheme against OE3. According to CW-1 and CW-2,

WILSON never described activities or involvement of any “thugs” with regard to OST and

WILSON’s activities.

   80. Additional evidence corroborates the statements of CW-1 and CW-2. For instance, CW-

2 told me he paid kickbacks to WILSON in the form of cash wrapped in silver bags with yellow

tape on the bags. CW-2 provided me with unused silver bags identical to the ones given to

WILSON. Photos of the bags and tape provided by CW-2 are reproduced below:




                                              21
        Case 3:20-mj-70695-MAG Document 1 Filed 06/02/20 Page 24 of 27




   81. On April 22, 2020, I received an email from WILSON’s homebuilder in Texas. The

email contained an image of a wrapper and tape that appears to be identical to the silver bags and

tape provided to me by CW-2. According to a proffer by the homebuilder’s attorney, WILSON

paid for part of the house with cash wrapped in the silver bags. The image of the bags that I

received from WILSON’s homebuilder is reproduced below:




                                               22
        Case 3:20-mj-70695-MAG Document 1 Filed 06/02/20 Page 25 of 27




   VI. PROBABLE CAUSE AND CRIMINAL VIOLATIONS

   82. The mail fraud statute, Title 18, United States Code, Section 1341, provides:

       Whoever, having devised or intending to devise any scheme or artifice to defraud,
       or for obtaining money or property by means of false or fraudulent pretenses,
       representations, or promises . . . for the purpose of executing such scheme or
       artifice or attempting so to do, places in any post office or authorized depository
       for mail matter, any matter or thing whatever to be sent or delivered by the Postal
       Service, or deposits or causes to be deposited any matter or thing whatever to be
       sent or delivered by any private or commercial interstate carrier, or takes or
       receives therefrom, any such matter or thing, or knowingly causes to be delivered
       by mail or such carrier according to the direction thereon, or at the place at which
       it is directed to be delivered by the person to whom it is addressed, any such
       matter or thing, shall be fined under this title or imprisoned not more than 20
       years, or both.

   83. Title 18, United States Code, Section 981(a)(1)(C), in conjunction with Title 28, United

States Code, Section 2461(c), provides, in relevant part, for the criminal forfeiture of any


                                                 23
        Case 3:20-mj-70695-MAG Document 1 Filed 06/02/20 Page 26 of 27




property, real or personal, which constitutes or derives from proceeds traceable to any offense

constituting a specified unlawful activity, including mail and wire fraud.

   84. There is probable cause to believe WILSON violated 18 U.S.C. § 1341. Specifically,

there is probable cause to believe that WILSON devised and executed a scheme and artifice to

defraud and to obtain money by false and fraudulent pretenses and representations from his

employer OE3; that the statements made and facts omitted were material; and that WILSON

acted with intent to defraud OE3. There is also probable cause to believe that WILSON also

caused mailings, using the United States Postal Service or another interstate common carrier, to

be made to carry out an essential part of the scheme. These mailings include the following:


 DATE (on       SENDER / RECEIVER            CONTENT
 or about)
 12/05/2015     OE3 in Alameda,              Check from OE3 to RAMY for $7647.40,
                California, to RAMY          including $6795.00 for Microsoft anti-virus
                Enterprises, LLC in          software, invoice approved by WILSON
                Charlotte, North Carolina
 12/16/2015     OE3 in Alameda,              Check from OE3 to RAMY for $46,354.74,
                California, to RAMY          including $42,568.50 for VMware processor and
                Enterprises, LLC in          version 5 server, invoice approved by WILSON
                Charlotte, North Carolina
 12/27/2016     OE3 in Alameda,              Check from OE3 to RAMY for $83,134.05,
                California, to RAMY          including $53,872.03 for VMware processor and
                Enterprises, LLC in          version 5 server, and $6795.00 for Microsoft anti-
                Charlotte, North Carolina    virus software, both invoices approved by
                                             WILSON

   85. There is probable cause to believe that the real property commonly known as 2214

Lakeview Landing, Corsicana, Texas 75109 was mostly paid for through the proceeds of

WILSON’s mail fraud activity, and is thus subject to forfeiture pursuant to 18 U.S.C.

§ 981(a)(1)(C) and 28 U.S.C. § 2461(c).

   86. Financial investigation has traced the majority of the funds WILSON used to purchase

and improve the real property to the proceeds of the mail fraud activity.

                                                24
          Case 3:20-mj-70695-MAG Document 1 Filed 06/02/20 Page 27 of 27




   VII.       CONCLUSION

   87. Based on the foregoing, there is probable cause to believe that Scott A. WILSON

engaged in a scheme to defraud OE3 in violation of 18 U.S.C. § 1341, and that the real property

commonly known as 2214 Lakeview Landing, Corsicana, Texas 75109 is subject to forfeiture

pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c).


   Under penalty of perjury, I swear the above is true and correct to the best of my knowledge.



                                                         /s/
                                        ________________________________
                                        Steven C. Coffin
                                        Special Agent
                                        Federal Bureau of Investigation

SUBSCRIBED AND SWORN over the telephone per Rule 4.1
BEFORE ME THIS ____
               27th DAY OF MAY, 2020



___________________________________________
   _____
      ____
      __ _______________________
                              ______
                               _ __
                                  __
                                  ________
THE HONORABLE DONNA M.      M RYU U Thom
                                 YU   Thomas S. Hixson
UNITED STATES MAGISTRATE JUDGE




                                               25
